i          i        i                                                                   i       i      i




                                   MEMORANDUM OPINION

                                          No. 04-08-00909-CV

                                        Frank HERRERA, et al.,
                                               Appellants

                                                     v.

                                              Lisa G. HILL,
                                                 Appellee

                      From the 150th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-CI-16174
                        Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 8, 2009

DISMISSED FOR WANT OF PROSECUTION

           After the trial court found this appeal to be frivolous, we ordered appellants to file written

notice in this court by March 9, 2009, if they intended to appeal the frivolous finding. If appellants

failed to timely file any written notice of their intention to appeal the trial court’s frivolous finding,

we ordered appellants to provide written proof to this court by March 19, 2009, that the clerk’s fee

and reporter’s fee for the preparation of the records for this appeal had been paid or arrangements
                                                                                     04-08-00909-CV

had been made to pay the fees. See TEX . CIV . PRAC. & REM . CODE ANN . § 13.003. We stated that

if appellants failed to respond within the time provided, this appeal would be dismissed for want of

prosecution. See TEX . R. APP . P. 37.3(b).

       Appellants failed to timely respond to our prior order. This appeal is dismissed for want of

prosecution.

                                                      PER CURIAM




                                                -2-